                            1 David A. Carroll, Esq. (NSB #7643)
                                dca1rnll@rrsc-law.com
                            2 Anthony J. DiRaimondo, Esq. (NSB #10875)
                                adiraimondo@rrsc-law.com
                            3 Robert E. Opdyke, Esq. (NSB # 12841)
                                ropdykc@rrsc-law.com
                            4 RICE REUTHER SULLIVAN & CARROLL, LLP
                                3800 Howard Hughes Parkway, Suite l 200
                            5 Las Vegas, Nevada 89169
                                Telephone: (702) 732-9099
                            6 Facsimile: (702) 732-7110
                                Attorneys for Defendant Gilberto S. Medina, Jr.
                            7
                            8
                            9                               UNITED STATES DISTRICT COURT

......""                   10                                      DISTRICT OF NEVADA
     •O
 .lo
 ..l N                     11   PSX, INC., a Louisiana Corporation,          Case No. 2: I 9-cv-01478-KJD-VCF
 o-
 ~.!!,,,
 <                         12                  Plaintiff,
u  "'·"' 0\
c(S >.oo
             ~ '<>
                    -                                                             STIPULATION TO EXTEND TIME TO
           ~ -oo
             ~°'           13           vs.                                         RESPOND TO FIRST AMENDED
 z         i::i..   ~ 0\
 ~ "'G c!1                                                                                 COMPLAINT
 -~Z~
 ..J bl) • ,........
 ..J ~ ~C'I
                           14   GILBERTO S. MEDINA, JR., an
"'     .,o
00 '"0 0 t-                     individual; and CCS PRESENTATION                           (FIRST REQUEST)
 "~>~                      15   SYSTEMS, LLC, an Arizona Limited
 "'~~
 :i: 0 _,                       Liability Company,
 f-0::
 :;,o                      16
~~                                             Defendant.
 "'
 u                         17
iil
                           18          Plaintiff PSX, INC. ("Plaintiff'), by and through its counsel of record, and Defendant

                           19   GILBERTO S. MEDINA, JR. ("Medina"), by and through his counsel of record, hereby stipulate

                           20   as follows:

                           21          I.     Plaintiff filed its First Amended Complaint ("FAC") on January 2, 2020.

                           22          2.     The deadline for Defendant Medina to file a response to the FAC is January 23, 2020.

                           23   Ill

                           24   Ill

                           25   Ill

                           26   Ill

                           27   Ill

                           28
                          1           3.     Plaintiff and Defendant Medina have conferred and agree to extend the time for

                          2   Defendant Medina to respond to the FAC to January 31, 2020.

                          3           4.     Plaintiff and Defendant Medina have executed this Stipulation as reflected below.

                          4   Defendant CCS Presentation Systems, LLC has not executed this Stipulation because it has not yet

                          5   appeared in this action.

                          6   DATED this 21 ' 1 day of Janumy, 2020.             DATED this 21" day of Januaty, 2020.

                          7
                               RICE REUTHER SULLIVAN & CARROLL,                  FISHER & PHILLIPS LLP
                          8    LLP

                          9

......""
                         IO    By:     /s/ David A. Caimi!                      By: /s/ Brian L. Bradford
     •O
                                     David A. Carroll, Esq. (NSB #7643)             Brian L. Bradford, Esq. (NSB #9518)
 .Jo
 .JN                     II          Anthony J. DiRaimondo, Esq. (NSB               300 S. Fourth Street, Suite 1500
 o-                                  #10875)                                        Las Vegas, Nevada 89101
 ~ Vl-
   .~"'                  I2          Robert E. Opdyke, Esq. (NSB #12841)
u ""
           ""'
                                     3800 Howard Hughes Parkway, Suite               Attomeys for Plaintiff
~r~~ 0       'rj
                         13          1200
 ZA,.
 ~ <ll ~~'
             "'°'                    Las Vegas, Nevada 89169
 -~Z~
                         I4
r.ll '"O
             a8
 ..J el) • ,,-..
s~           ~     t--               Attorneys for Defendant Medina
 ":.>-                   I5
 ~~~
 0:: O..J
 .... ::i:
 "'o                     I6
~~                                                                       ORDER
 "'
 u
ii?
                         17
                                      Having reviewed the foregoing and finding good cause appearing,
                         18
                                      IT IS HEREBY ORDERED, ADWDGED, AND DECREED that the foregoing "Stipulation
                         19
                              to Extend Time to Respond to First Amended Complaint" is GRANTED.
                         20
                         21
                                                                         IT IS SO ORDERED:
                         22
                         23
                                                                         UNITED STATES DISTRICT JUDGE/
                         24                                              UNITED STATES MAGISTRATE WDGE
                         25                                                           1-21-2020

                         26
                         27
                         28
                                                                         2
